Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofrichter et al. 8,776,314 in view of either of Figel et al.  7,922,183 and Rudolf et al. 5,377,372.
Hofrichter et al. discloses Figs. 3, 5 and 7 for example, a patient transport apparatus for transporting a patient, the patient transport apparatus comprising:
	a support structure comprising a base 11, a frame 18, and a patient support surface 24 to support the patient;
	at least one caster 2 assembly coupled to the support structure to facilitate movement of the support structure along a floor surface, the at least one caster assembly comprising:
a wheel 2,

	a steer lock assembly movable relative to the wheel support and comprising a locking element 31 and a locking receiver 36/37; and
	an actuator operatively coupled to the steer lock assembly to move the steer lock assembly between a non-steer locked state and a steer locked state, with the non-steer locked state permitting the wheel support and coupled wheel to swivel about the swivel axis and the steer locked state limiting rotation of the wheel support and coupled wheel about the swivel axis, the actuator being configured to apply a force on the steer lock assembly to move the steer lock assembly to the steer locked state,
	wherein the steer lock assembly comprises a first biasing device 9 configured to bias the locking element 31 toward the locking receiver 36/37, (Fig. 5), upon receiving the force and a second biasing device 8 configured to return the steer lock assembly to the non-steer locked state, (Fig. 7), upon removal of the force by withdrawing the locking element 31 from the locking receiver 36/37.
Hofrichter et al. does not appear to specifically set forth use of the roller assembly with a patient support apparatus.
However, each of Figel et al. and Rudolf et al. discloses a patient support apparatus having roller assemblies with brake and steer lock capabilities.
Therefore, to have provided the Hofrichter et al. roller assembly upon/within a patient support apparatus, thus utilizing such a roller assembly within the health 
2. The steer lock assembly comprises a plunger 7 and the actuator is configured to move the steer lock assembly to the steer locked state from the non-steer locked state by applying the force on the plunger.
3. The locking element is further defined as a steer lock pin 10 coupled to the plunger 7 and movable relative to the plunger, the first biasing device being positioned between the plunger and the steer lock pin and the second biasing device being positioned between the plunger and the support structure.
8. The at least one caster assembly further comprises a brake assembly 25 coupled to the wheel, with the actuator operatively coupled to the brake assembly to move the brake assembly between a braked state, (Fig. 7), and an unbraked state, (Fig. 5), with the unbraked state permitting the wheel to rotate about the rotational axis to facilitate movement of the support structure along the floor surface, and with the braked state preventing the wheel from rotating about the rotational axis.
9. The brake assembly comprises a brake pad 25 configured to engage the wheel when the brake assembly is in the braked state and disengage from the wheel when the brake assembly is in the unbraked state.

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                       /MICHAEL SAFAVI/                                                                       Primary Examiner, Art Unit 3631                                                                                                                                 





MS
June 14, 2021